Citation Nr: 1816594	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder injury.

2.  Entitlement to service connection for dental trauma, for compensation purposes.

3.  Entitlement to service connection for low back strain.

4.  Entitlement to service connection for a left leg injury.

5.  Entitlement to an initial rating in excess of 10 percent for scar, degloving of the anterior foot and anterior left thigh donor site.

6.  Entitlement to an initial compensable rating for acne vulgaris.

7.  Entitlement to an effective date earlier than August 11, 2014, for the award of service connection for posttraumatic stress disorder (PTSD) with schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009, December 2010, and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the Veteran's August 2011 substantive appeal, he requested a Board videoconference hearing before a Veterans Law Judge; however, in correspondence received in August 2011, the appellant withdrew the request for a Board hearing.

In January 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In correspondence dated in November 2017, the RO advised the Veteran that his informal conference held with the DRO was not of record.  The Veteran was instructed to contact the RO if he wanted another hearing with a DRO.  The record available to the Board does not show that an additional hearing was requested.

The Board observes that the issue of entitlement to service connection for a left ankle disability was appealed by the Veteran; however, service connection for that disability was granted in a September 2013 rating decision.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to the claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the issue is not in appellate status at this juncture.

The issues of entitlement to service connection for a left shoulder injury and entitlement to an earlier effective date for the award of service connection for PTSD with schizophrenia are addressed are the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not have a dental trauma during active service and does not otherwise have a dental disability for which service connection for compensation purposes may be granted.  

2.  The Veteran has a deep linear left foot scar not covering an area of at least 77 square centimeters and a superficial left thigh scar not covering an area of 929 square centimeters or greater; the scars are not painful or unstable.

3.  In correspondence received in January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested for the issues of entitlement to service connection for low back strain and left leg injury and entitlement to an initial compensable rating for acne vulgaris.


CONCLUSIONS OF LAWS

1.  The criteria for service connection for dental trauma have not met.  38 U.S.C. §§ 1110, 1131, 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017); VAOPGCPREC 5-97.

2.  The criteria for an initial rating in excess of 10 percent for scar, degloving of the anterior foot and anterior left thigh donor site have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7801-7805 (2007, 2017).

3.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for low back strain and left leg injury and entitlement to an initial compensable rating for acne vulgaris.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012). 

In a letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b)(1) (2017).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2), (3) (2017). 

The appellant was also provided adequate VA medical examinations in July 2010 and July 2013 for his scar claim on appeal.  38 C.F.R. § 3.159(c)(4) (2017).  The Board finds that the examination reports, together with the lay testimony and the clinical evidence, contain the necessary findings upon which to decide the increased rating claim adjudicated in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Board acknowledges that in the February 2018 appellate brief, the Veteran's representative requested that a new VA examination be provided as the last VA examination, which was conducted in July 2013, is too old to adequately evaluate the Veteran's scar disability.  The Board notes that VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  The mere passage of time, however, does not require that a new medical examination be provided.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Notably, neither the Veteran nor his representative has challenged the adequacy of the VA medical examination, nor have they alleged that the Veteran's disability has increased in severity since he was last examined for VA compensation purposes.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board observes that a VA examination was not provided for the claim of service connection for dental trauma adjudicated herein; however, the record currently available to the Board does not indicate that the Veteran has a dental disability for which service connection for compensation purposes may be granted.  Thus, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2017).

Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Entitlement to Service Connection for Dental Trauma

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions not listed in section 4.150, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381(a), 17.161 (2017).  As set forth above in the Introduction portion of this decision, the issue of entitlement to service connection for a dental disability for outpatient treatment purposes has been referred to the AOJ for initial adjudication.

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Available service treatment records show dental treatment, which includes removal of wisdom teeth, tooth extraction, crowns, and decay excavation.  A May 1994 record noted that the appellant presented with multiple missing mandibular teeth.  A February 1996 record noted extensive bone loss in the maxillary arch.  In an August 1996 record, it was noted that the appellant presented for treatment for dental pain which had persisted for 1 day.  There was no evidence of trauma.  

Post-service treatment records note continued dental treatment for loss of teeth due to caries, dentures, extractions, and periodontitis.  

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the award of service connection for dental trauma for VA compensation purposes.

In this regard, service treatment records show treatment for dental care during service, which include routine dental care, extractions, and crowns; however, the record does not show that the appellant has a dental disability for which VA compensation may be paid and he has not contended otherwise.  Specifically, the medical evidence does not show that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma or osteomyelitis.  38 C.F.R. § 4.150.  No post-service medical or lay evidence has been submitted to show that the Veteran currently exhibits a compensable dental disability for which service connection may be granted.  

The Board acknowledges that the post-service clinical record shows continued dental treatment, which includes treatment for loss of teeth due to caries, dentures, extractions, and periodontitis.  The applicable legal criteria, however, provide that carious teeth and replaceable missing teeth are not disabling conditions for VA compensation purposes.  38 C.F.R. § 3.381(b).  There has been no finding of any other compensable dental condition identified.  38 C.F.R. § 4.150. 

As there is no evidence that the Veteran has a dental disability listed in 38 C.F.R. § 4.150, the preponderance of the evidence is against the claim, and there is no basis for service connection for compensation purposes.

Entitlement to an Initial Increased Rating for Scars

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2017).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Scars not of the head, face or neck are rated under Diagnostic Codes 7801-7805.  
The Veteran's scars have been rated under Diagnostic Code 7801, which contemplates deep and nonlinear scars.  

The Veteran's initial claim of service connection for scars was received in September 2008, which was denied in a July 2009 rating decision.  His petition to reopen the claim was received in May 2010, within one year of the July 2009 rating decision denying the claim.  Service connection for scars was granted in a December 2010 rating decision, and his rating has an effective date of September 30, 2008, the date his initial claim of service connection was received.  The Board notes VA amended the criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The October 2008 revisions apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  However, the effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule.  73 Fed. Reg. 54708 (Sept. 23, 2008).

Here, the Veteran has not specifically requested consideration under the amended 2008 provisions.  Therefore, the Board will consider the Veteran's claim under pre-amended and amended rating criteria in order to ascertain which version would result in the highest rating.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The pre-amended version of the rating criteria provided as follows:

Diagnostic Code 7801, for scars, other than the head, face, or neck, that are deep or that cause limited motion, provides a 10 percent evaluation when the area or areas exceed six square inches (39 square centimeters).  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.38 C.F.R. § 4.118, Diagnostic Code 7801(2007). 

Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, provides a 10 percent rating when the area or areas are 144 square inches (929 sq. cm) or greater.  Note (2) defines a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Diagnostic Code 7803 provides a 10 percent rating for scars that are superficial and unstable.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007). 

Diagnostic Codes 7804, provides 10 percent rating for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Diagnostic Code 7805 provides that any other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2007).

The amended criteria of the rating criteria, effective October 23, 2008, provides as follows:

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  Id. at Note 1. 

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 1. 

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (1)-Note (2).

Under Diagnostic Code 7805, scars, other, including linear scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are to have any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).  



Factual Background

The Veteran was provided a VA examination in June 2010.  At that time, it was noted that the Veteran had a 9 centimeter by 7 centimeter (63 sq. cm.) skin graft site over the left ankle going distally over the dorsum of the of the foot.  The scar was soft, well healed, and non-ulcerated.  It was fixed deep into the tissue.  The examiner assessed skin graft to the left ankle and foot.  

In a statement received in July 2010 statement, the Veteran reported that he had surgery on his left foot and upper left thigh in approximately 1996 in which skin was removed from his left thigh and put onto his left foot.  He reported that he is having "painful problems" with his left foot and graph areas.  Specifically, he noted pain in the foot, which required him to use a cane.  With regard to the skin graft, he reported that the skin graph on his thigh was starting to swell, which at times prevented him from wearing long pants due to irritation of the skin graph.  

The Veteran was provided a VA examination for his service-connected left foot disability in July 2013.  It was noted that the Veteran suffered a degloving injury to the dorsum of the left foot in approximately 1996.  He had a debridement of the wound and split thickness skin graft using a graft from the left anterior thigh.  It was noted that the Veteran had done well since the procedure, but complained of pain to the dorsum of the foot. 

A VA scar examination was provided in July 2013.  It was noted that the Veteran had a residual scar to the left dorsal foot and a scar to skin graft donor site left anterior thigh.  The appellant had no complaints of any skin breakdown to either area.  Additionally, there was no keloid, hypertrophy, or further injury/trauma.  He had not received treatment for the scars, but complained of some itching to the left thigh skin graft site.  The Veteran did not take medication, but used moisturizer on the scarred areas.  Further, there were no assistive devices related to the scars or reports of flare-ups.  His job and activities of daily living were not affected.  The examiner reported that the scars were not painful and were not unstable with frequent loss of covering of the skin over the scar.  The scars did not result in limitation of function.

On physical examination, the scar to the left dorsum of the left foot was found to be a deep non-liner scar measuring 6 centimeters by 7 centimeters, with a combined total area of 42 sq. cm.  The scar to the left anterior proximal thigh was found to a superficial non-linear scar measuring 4.5 centimeters by 16 centimeters, with a combined total area of 74.25 sq. cm. 

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for the Veteran's scars under the pre-amended or amended rating criteria.

In this regard, the evidence does not suggest that the appellant has a deep and nonlinear scar exceeding 12 square inches (77 sq. cm.) or that is painful or unstable.  During the June 2010 VA examination, the scar on the dorsum of the left foot was measured as 9 centimeter by 7 centimeters (63 sq. cm.).  The scar was found to be soft, well healed, and non-ulcerated.  On physical examination during the July 2013 VA examination, the scar to the left dorsum of the left foot was found to be a deep non-liner scar measuring 6 centimeters by 7 centimeters, with a combined total area of 42 sq. cm.  The scar was not unstable or painful and did not cause limitation of motion.  In light of the foregoing, a rating in excess of 10 percent is not warranted for the deep liner scar.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2007, 2017).  

The Board has considered whether a separate rating is warranted for the superficial non-linear scar on the left anterior proximal thigh; however, the evidence does not show that the scar involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  Further, there is no indication that the scar is painful or unstable.  In this regard, assessment of the scar during the July 2013 VA examination revealed a superficial non-linear scar measuring 4.5 centimeters by 16 centimeters, with a combined total area of 74.25 sq. cm.  Although the appellant reported that there was swelling and itching associated with the scar, the scar was not found to be painful or unstable.  Thus, a separate rating is not warranted for the superficial non-linear scar on the left anterior proximal thigh.  38 C.F.R. § 4.118, Diagnostic Code 7802-7804 (2007, 2017).  

The Board acknowledges that in the February 2018 appellant brief, the Veteran's representative reported that during the July 2013 VA examination, the appellant complained of pain to the dorsum of the left foot.  Such complaint, however, appears to be associated with the Veteran's service-connected left foot disability and not to his scars.  In so finding, complaints of pain were indeed noted in the July 2013 foot examination.  However, in the July 2013 VA scars examination, there was no finding of pain associated with either scar found on examination.  Thus, a higher/separate rating is not warranted for painful scars.  

Additionally, Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-04 should be rated under an appropriate diagnostic code.  Here, the Veteran has not described, and the VA examinations did not reveal, any disabling effects of his scars.  As noted herein, the July 2013 VA examiner determined that there was no limitation of function due to the scars.  Therefore an additional rating under Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118. 

In sum, the criteria for an initial rating in excess of 10 percent have not been shown at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected scar disability.  

In reaching this decision, the Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).

After a careful review of the record, the Board finds that referral for extraschedular consideration is not warranted.  As discussed above, the Veteran's has a scar on the dorsum of the left foot measuring no more than 63 sq. cm. and a superficial non-linear scar located on the left thigh measuring 74.25 sq. cm.  Such symptoms are contemplated by the rating criteria.  The Board acknowledges that the Veteran also reported that swelling and itching were associated with is scars; however, there is no probative evidence of record demonstrating that these symptoms markedly interfere with his employment beyond the schedular criteria.  Further, there is no evidence of record showing that the Veteran has been frequently hospitalized due to his scar disability.  In fact, it does not appear that he has been hospitalized for this disability at all during the pendency of this claim.  Thus, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the Veteran or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to scars, the Veteran is service-connected for PTSD with schizophrenia, a left foot disability, and acne vulgaris.  The signs and symptoms of the Veteran's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the Veteran nor his representative has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record.).

Withdrawal of the Issues of Entitlement to Service Connection for Low Back Strain and Left Leg Injury and Entitlement to an Increased Rating for Acne Vulgaris

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("Although Mr. DeLisio 'thought' that the Board member had identified the issues to be discussed, the transcript reflects neither an explicit discussion of withdrawal nor any indication that Mr. DeLisio understood that he might be withdrawing claims for benefits for any disabilities not discussed.").  

In the present case, in correspondence received in January 2012, the Veteran indicated he that wanted to withdraw the appeals for entitlement to service connection for low back strain and a left leg injury and entitlement to an initial compensable rating for acne vulgaris.  

The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204 (2017).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction and are dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

Entitlement to service connection for dental trauma is denied.

Entitlement to service connection for low back strain is dismissed.

Entitlement to service connection for a left leg injury is dismissed.

Entitlement to an initial rating in excess of 10 percent for scar, degloving of the anterior foot and anterior left thigh donor site is denied.

Entitlement to an initial compensable rating for acne vulgaris (claimed as skin condition) is dismissed.




REMAND

Entitlement to Service Connection for a Left Shoulder Disability

Available service treatment records show treatment for left shoulder pain.  Specifically, in October 1990, the Veteran sought treatment for left shoulder pain that had persisted for one day.  It was noted that the Veteran had a history of shoulder separation; however, x-ray findings were within normal limits.  He was assessed with left shoulder muscular pain and prescribed medication and heat.

The Veteran was provided a VA examination in June 2010.  The examiner noted treatment for left shoulder pain and stiffness during military service.  The Veteran reported that he continues to have intermittent pain with stiffness in the left shoulder, which occurred approximately once a week.  The Veteran denied the use of assistive devices, flare-ups, incoordination, excess fatigue, or lack of endurance.  Following evaluation, the examiner diagnosed sprain of the left shoulder; however, he also reported that the examination was normal.  The examiner opined that it is less likely than not that the current shoulder pain is related to military service.  

The Board finds that the June 2010 VA examination is inadequate.  In this regard, the examiner assessed left should sprain, however, he subsequently determined that the examination was normal.  Further, while he provided an opinion regarding the reports of pain, he did not provide an opinion regarding the diagnosed left shoulder sprain.  Thus, on remand, an additional examination must be provided.  

Entitlement to an Earlier Effective Date for the award of Service Connection for PTSD with Schizophrenia

The Veteran asserts that an effective date earlier than August 11, 2014, is warranted for his service-connected psychiatric claim.  The Board observes that the assigned effective date was based on findings from an August 2014 VA examination noting a diagnosis of PTSD with schizophrenia.  

The appellant underwent a VA examination in October 2010 at which time obsessive compulsive disorder and schizoid personality disorder were assessed.  Although the examiner determined that the obsessive compulsive disorder was not related to military service, an opinion was not provided for the diagnosed schizoid personality disorder.  

Subsequent VA treatment records reveal treatment for anxiety, which was reported to likely be PTSD.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As the medical evidence indicates that PTSD may have been present before August 11, 2014, and shows a diagnosis of a psychiatric disability other than PTSD prior to that date, on remand, an opinion must be obtained regarding all applicable psychiatric diagnoses prior to August 2014.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left shoulder disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner must identify all left shoulder disabilities found on examination and diagnosed since September 2008.  Thereafter, for each diagnosed left shoulder disability, the examiner is to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed left shoulder disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

If a left shoulder disability is not found, the examiner must discuss the June 2010 VA examination assessing left shoulder strain.

If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

The examiner must discuss the service treatment records noting treatment for left shoulder pain.  The examiner must also discuss the Veteran's statements of continued left shoulder pain since military service.

2.  Obtain an addendum opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's psychiatric disability prior to August 11, 2014.  Access to records in the Veteran's electronic claims file should be made available to the clinician for review in connection with his or her opinion.  

The clinician should identify all psychiatric disabilities diagnosed prior to August 11, 2014, to include personality disorders.  

For each diagnosed psychiatric disorder, the clinician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed psychiatric disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein.

For all diagnosed personality disorders, the clinician should provide an opinion to the following:  

a. Did any diagnosed personality disorder clearly and unmistakably preexist military service?  If so, please identify the evidence in the record upon which such finding was made.

b. If a personality disorder is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disorder was NOT permanently worsened during service beyond its natural progress, such as to cause a superimposed psychiatric disability?

A complete rationale must be provided for all opinions expressed. If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


